DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-18, 20-22 (renumbering as 1-20 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “in response to the receiving the indication of the failed internet connection after receiving the access data, facilitating, by the first  network access point device, establishing the internet connection via the second wireless network access point device, resulting in an established internet connection, wherein the establishing comprises using an encrypted tunnel through the second network access point device, and wherein, as a result of a configuration of the encrypted tunnel, the second network access point device is unable to decode encrypted internet data that is trafficked via the encrypted tunnel and that is associated with the established internet connection used by the first network access point device.
Claim 8 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “in response to an interrupted internet connectivity experienced by the second access point device, enabling the internet connectivity for the second access point device, wherein the enabling comprises using an encrypted tunnel through the second access point device, and results in the second access point device being without a capability to decode encrypted internet data, associated with an established internet connection, that is carried through the second access point device via the encrypted tunnel” in combination with other elements as specified in claim.

Claim 8 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “in response to receiving a first indication of a first service failure experienced by a second access point device, facilitating the internet connectivity for the second access point device via the first access point device; and in response to receiving a second indication of a second service failure experienced by the first access point device, facilitating the internet connectivity for the second access point device via a third access point device” in combination with other elements as specified in claim.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473